                Case 4:21-cv-00107-BRW Document 5 Filed 03/29/21 Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF ARKANSAS
                                    CENTRAL DIVISION

CHRISTOPHER GABLE                                                                    PLAINTIFF

VS.                                     4:21-CV-00107-BRW

UNITED STATES PROBATION                                                             DEFENDANTS
SERVICES, et al.


                                                ORDER
           Plaintiff Christopher Gable (“Plaintiff”), incarcerated in the Greene County Detention

Center, filed this case pro se.1 On February 24, 2021, I directed Plaintiff to pay the $402 filing

fee or file a motion to proceed in forma pauperis (“IFP”) within 30 days, or by Friday, March 26,

2021.2 I advised Plaintiff that failure to do so would result in the dismissal of his case.3 Plaintiff

has failed to pay the filing fee or file a motion to proceed IFP, and he has not otherwise


1
  Plaintiff was notified of his responsibility to comply with the Local Rules of the Court,
including Rule 5.5(c)(2):

           It is the duty of any party not represented by counsel to promptly notify the
           Clerk and the other parties to the proceedings of any change in his or her
           address, to monitor the progress of the case, and to prosecute or defend the
           action diligently. A party appearing for himself/herself shall sign his/her
           pleadings and state his/her address, zip code, and telephone number. If any
           communication from the Court to a pro se plaintiff is not responded to
           within thirty (30) days, the case may be dismissed without prejudice. Any
           party proceeding pro se shall be expected to be familiar with and follow the
           Federal Rules of Civil Procedure.

Doc. No. 4 at 1-2.
2
    Id. at 2.
3
    Id.

                                                    1
              Case 4:21-cv-00107-BRW Document 5 Filed 03/29/21 Page 2 of 2




responded to my February 24, 2021 Order. Accordingly, Plaintiff’s complaint is DISMISSED

without prejudice.4

           IT IS SO ORDERED this 29th day of March, 2021.



                                            Billy Roy Wilson_________________
                                            UNITED STATES DISTRICT JUDGE




4
    Local Rule 5.5(c)(2).
                                               2
